(1996) (suggesting that prospective counseling costs may be awarded if set
at a fixed amount).
            Weaver also argues that the district court erred to the extent
it awarded restitution to the Victims of Crime Program. Because the
judgment of conviction does not direct Weaver to pay restitution to the
Victims of Crime Program, we conclude that the district court did not err.
            Accordingly, we
            ORDER the amended judgment of conviction AFFIRMED.




                                                                   J.



                                                                   J.
                                   Saitta


cc: Hon. James E. Wilson, District Judge
     State Public Defender/Carson City
     Attorney General/Carson City
     Carson City District Attorney
     Carson City Clerk




                                     2